Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Demond Robinson appeals the district court’s order denying his petition for writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Robinson, No. 6:93-cr-00232-GRA-1 (D.S.C. Feb. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately *935presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.